UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1524



MAURICE A. DAVIS,

                                              Plaintiff - Appellant,

          versus


LABAN WHITE, Attorney; CITY OF CLARKSBURG
SANITARY BOARD; WOODY THRASHER; THRASHER EN-
GINEERING; OTHER LOCAL GOVERNMENT AUTHORITIES,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Robert Earl Maxwell, Senior
District Judge. (CA-00-9-1)


Submitted:   September 21, 2000        Decided:   September 27, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice A. Davis, Appellant Pro Se.    John Andrew Smith, SMITH,
CONLEY & WELLBORN, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maurice A. Davis appeals the district court’s order granting

the Defendants’ Fed. R. Civ. P. 12(b)(1) motion and dismissing this

civil action. We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Davis v. White, No. CA-

00-9-1 (N.D.W. Va. Apr. 27, 2000).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2